COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Haley and Beales
Argued at Alexandria, Virginia


BRANDON MICHAEL CRAWFORD
                                                              MEMORANDUM OPINION * BY
v.        Record No. 1293-07-4                                JUDGE JAMES W. HALEY, JR.
                                                                   FEBRUARY 3, 2009
COMMONWEALTH OF VIRGINIA


                 FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                                  Lon E. Farris, Judge

                 Michael F. Devine (Devine, Connell & Sheldon, on brief), for
                 appellant.

                 Craig W. Stallard, Assistant Attorney General (Robert F. McDonnell,
                 Attorney General, on brief), for appellee


          Brandon Michael Crawford (“Crawford”) appeals his convictions for two counts of

capital murder in violation of Code § 18.2-31 (murder in the commission of a robbery and

murder of more than one person in a three-year period) and a single count of burglary with the

intent to commit murder in violation of Code § 18.2-90. The Commonwealth moved in limine to

bar Crawford from presenting an insanity defense. After a pretrial hearing, the circuit court

granted the Commonwealth’s motion. The sole question presented in this appeal is whether the

trial court erred in granting the Commonwealth’s motion in limine. According to Crawford, the

trial court did err because the evidence presented at the hearing on the Commonwealth’s motion

was sufficient for a reasonable jury to conclude that, at the time of the killing, Crawford met the

applicable legal standard for an insanity defense. For the following reasons, we disagree and

affirm.



          * Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                             FACTS

       The evidence is undisputed that, in September of 2001, Crawford entered the apartment

of Paul Domaszek in Manassas, Virginia and stabbed him to death. There is no evidence that

Crawford and Domaszek knew each other. Police did not suspect Crawford in the killing until

July of 2004, when they discovered that a DNA profile generated from samples of blood found at

the scene of Domaczek’s killing matched the DNA Crawford submitted to the Virginia DNA

database. Crawford’s DNA was added to the database after his sentencing in June 2004 for a

second murder in Virginia Beach. The second murder took place approximately one month after

police discovered Paul Domaszek’s body in Manassas.

       A Prince William County grand jury returned indictments against Crawford on October

3, 2005. The trial court ordered an evaluation of Crawford’s sanity at the time of the offense

pursuant to Code § 19.2-169.5. William Stejskal, a clinical psychologist, interviewed Crawford

for approximately eight hours and thoroughly reviewed Crawford’s medical records.

Dr. Stejskal submitted a report to defense counsel, dated August 8, 2006. Ten days later,

Crawford gave notice, pursuant to Code § 19.2-168, that he intended to put his sanity in issue at

trial. On the Commonwealth’s motion, the circuit court ordered a second evaluation of

Crawford’s mental state at the time of the offense. Leigh Hagan, also a clinical psychologist,

interviewed Crawford and reviewed his medical records, including the earlier report of

Dr. Stejskal. After receiving Dr. Hagan’s report, the Commonwealth moved in limine to bar

Crawford from presenting an insanity defense.

       At a pretrial hearing, the defense argued that Crawford could produce evidence sufficient

for a reasonable jury to find by a preponderance of the evidence that Crawford met the legal

definition of insanity at the time of the offense. In support of Crawford’s position, defense




                                                -2-
counsel submitted Dr. Stejskal’s report, thirty-one other medical records documenting

Crawford’s mental health history from April 2001 until February 2005, the testimony of Eleanor

Heath, a therapist at the Prince William County jail, and the testimony of the defendant’s mother.

In support of the motion in limine, the Commonwealth submitted Dr. Hagan’s report. After

hearing argument, the trial court granted the Commonwealth’s motion in limine.

                         Proffered Evidence of Crawford’s Mental State

       At the time he killed Paul Domaszek, Crawford lived with his mother and younger

brother in Woodbridge, Virginia. His mother worked for an agency that employs nurses and

sends them to different assignments in hospitals across the country. Because of Ms. Crawford’s

work, the family moved frequently. Crawford lived in Florida at the time of his first involuntary

hospitalization on April 18, 2001. From Florida, the Crawfords moved to Woodbridge, Virginia

in August. They moved again, when Ms. Crawford received a new assignment, this one in the

Tidewater area of Virginia, in late October of 2001. While they were staying at the Marjac

Suites Hotel in Virginia Beach, on November 13, 2001, Crawford killed Walter Otis. Crawford

was arrested the same day and has been incarcerated or hospitalized ever since.

       Ms. Crawford testified that her son’s behavior and mental health seemed normal until late

2000 and early 2001. Around that time, Crawford stopped interacting with other people, had

trouble sleeping, and had conversations with characters on television. She remembers him

pacing around the house for long periods of time and cursing, sometimes screaming, at no one in

particular. Ms. Crawford also testified that her son thought people were peering through their

back windows, watching him. He would occasionally sit in his room with the lights off,

mumbling to himself.




                                              -3-
       The thirty-one medical records document a number of hospitalizations. Each followed

what were apparently unprovoked attacks upon strangers or family members, and geographically

follows his mother’s work changes. In April 2001, he was hospitalized in Florida after

threatening a stranger. He was released after treatment with anti-psychotic and mood stabilizing

medications. In a Florida hospital, he was diagnosed with schizophreniform disorder 1 and

prescribed medication. The medical records indicate that at the time he was discharged on May

2, 2001, he exhibited no signs of psychosis and denied having hallucinations.

       In June 2001, Crawford threatened his brother and was hospitalized in Florida. He was

released two days later following medication. On July 10, 2001, he threatened his mother and

was returned to the hospital. His admission information reflects a diagnosis of bipolar disorder,

but states that he denied having hallucinations, and he denied having homicidal or suicidal

thoughts. Crawford was hospitalized, again in Florida. Once again, his behavior became calm

when he took his prescribed medication, and his psychotic symptoms disappeared during his

time in the hospital. He was released again on July 23, 2001. 2



       1
        Dr. Stejskal’s report indicates that this diagnosis is used when the patient has “all of the
hallmark symptoms of schizophrenia, but has not been acutely symptomatic for a full 6 months.”
Dr. Hagan’s report includes a similar description.
       2
           Addressing the medical records of the Florida hospitalizations, Dr. Stejskal concluded
that
                 a psychotic disorder was present . . . but the clinical
                 presentation/course did not neatly coincide with the diagnostic
                 criteria for one of the specific major psychotic mental illnesses.
                 This is often the case during the initial emergence of a psychotic
                 disorder (i.e. the prodromal phase of the condition) in younger
                 individuals who later exhibit a full schizophrenic, schizoaffective,
                 or Bipolar Disorder.

(emphasis in original). Dr Stejskal explained: “The prodromal period of a major mental illness
 . . . is that period early in the emergence of the condition when the signs and symptoms begin to



                                                 -4-
       Obtaining new work, his mother moved from Florida to Woodbridge, Virginia.

Following a month in foster care in Florida, Crawford rejoined his mother and brother in

Woodbridge on August 28, 2001. On September 25, 2001 - after the Domaszek killing but

before the police or Crawford’s family learned that Crawford was the killer – Crawford was

admitted to the Psychiatric Unit of the Naval Hospital in Bethesda, Maryland after attempting to

choke his mother. The hospital’s progress notes suggested that he had not been taking his

medication. He was not discharged until October 17, 2001. While at the hospital, he was

diagnosed with bipolar disorder, and, at the time of his discharge he was taking zyprexa (anti-

psychotic), depakote (mood stablizer), and paxil (anti-depressant). Crawford moved with his

mother to the Tidewater area of Virginia in November of 2001 where he was arrested for killing

Walter Otis.

       Several medical records and the testimony of Eleanor Heath confirm that Crawford’s

illness continued during his incarceration. Ms. Heath, a therapist at the Prince William jail,

testified that, when Crawford was at the jail, he was hallucinating and mumbling to unseen

persons. He also spread feces around his cell, ate food from the toilet, and tried to insert food

into his anus. Crawford’s behavior became normal again when he resumed taking his

medication.

                                       Dr. Stejskal’s Report

       Crawford spoke to Dr. Stejskal at length about the Domaszek killing. He told

Dr. Stejskal that he was angry with his mother after his return from Florida. He told Stejskal that




occur, usually in a less intense prominent and persistent form than they will eventually take once
the condition has fully effloresced.”



                                                -5-
he felt “manicky” on the evening he killed Domaszek. He had not slept the night before and felt

very energized and agitated. He said that he had an intense urge to hurt or kill someone.

               Mr. Crawford recalls leaving his apartment on the evening of
               September 10, 2001. He took care to leave in a manner that would
               not alert his mother, who was home that evening. He was carrying
               a knife from his kitchen. He remembers that he intended to check
               other apartments for an open door, but he cannot recall whether he
               had tried other doors before entering the victim’s unlocked
               sliding-glass back door. He entered the apartment and saw the
               victim lying facedown, naked and unconscious on the floor in front
               of the television. Mr. Crawford stated that the victim was drunk
               and passed out, but when asked how he knew this, he allowed that
               he was not sure; “maybe the detectives told (him) that.” He recalls
               “having a conversation with him” even though the victim remained
               unconscious on the floor. Mr. Crawford could not explain this
               further, included what he might have said to the victim, although,
               when asked, he did say that the victim did not speak back to him in
               any manner.

               Mr. Crawford recalls straddling (kneeling or stooping, he is not
               certain which) over the victim, facing the back of his head. After
               he began to stab the victim with the knife, the victim became
               conscious and began to struggle and vocalize. Mr. Crawford states
               that he continued to attack the victim with the knife until he
               stopped breathing. When asked what he was thinking or feeling,
               Mr. Crawford stated that he does not know or remember. When
               specifically asked if he remembered feeling surprised by anything
               that happened, he stated, “That he stopped breathing, that he would
               die. I was just killing him – I didn’t think he would die.” When
               asked to explain or clarify this rather incongruous statement,
               Mr. Crawford could not do so, other than to verbalize additional
               variants of “I didn’t expect for him to die.”

       After Domaszek was dead, Crawford looked through the drawers and closets in

Domaszek’s apartment. As he prepared to return to his own apartment, he realized that he was

covered with the victim’s blood. Afraid that his mother would discover what had happened, he

returned to Domaszek’s apartment where he washed his clothes. He watched two pornographic

movies while his clothes were in the wash. He also told Dr. Stejskal that he kept glancing at




                                              -6-
Domaszek’s body because he was afraid that “he would come back to life and be a zombie and

eat me.”

       Crawford stated to Dr. Stejskal that, “he would not have killed the victim if someone had

been present and watching, as he did not want to be caught.” Dr. Stejskal described Crawford as

“a chronically mentally ill young man with residual symptoms of a psychotic mental disorder,

most likely Schizoaffective Disorder, Manic Type.” After describing Crawford’s medical

history and Crawford’s account of the offense, Dr. Stejskal made the following conclusions:

“The symptoms of [Crawford’s] mental illness . . . impaired the defendant’s capacities 1) to

appreciate the criminality of his actions and 2) to conform his conduct to the requirements of the

law on the night of the offense, and constitute significant factors in mitigation.”

       That being said, Dr. Stejskal then addressed the M’Naghten standard:

               The offense was clearly the product of his mental illness, in that it
               would not have occurred had the defendant been in good mental
               health, or if he had been receiving adequate psychiatric treatment.
               It is not at all clear, however, that this defendant’s mental
               disturbance at the time of the offense reaches the high threshold
               for legal insanity under Virginia case law. The defendant’s own
               recounting of events, while rich with indicators of present and past
               psychosis, also contain statements that suggest that he had at least
               a partial appreciation of his actions, along with a capacity to
               regulate and direct his behavior. While the products of his actions
               that night strongly suggest an irrational motive, to conclude that
               such was the case requires a leap of inference that cannot be
               supported by the information currently available. While another
               evaluator might reasonably arrive at a different conclusion, I am
               not able to opine at this time to a reasonable degree of certainty
               that the defendant, because of his mental illness, on the night of the
               offense was unable to appreciate the nature, character,
               consequences or wrongfulness of his actions, or that he was unable
               to restrain the impulse to act.

(Emphasis added).




                                                -7-
                                Dr. Hagan’s Report

       Crawford’s statements to Dr. Hagan included an account of the offense that is similar to

the one he had already given to Dr. Stejskal. According to Dr. Hagan’s report, however,

Crawford gave a description of the killing that was somewhat more detailed:

               He left the front door and walked around the apartment complex at
               around 11:15 p.m. He passed by a ground level apartment after
               observing the sliding screen door was closed, but the glass door
               was open. He was looking specifically for an apartment he could
               enter. He observed a knife on the bar of the kitchen. It was a
               brown handled knife of about 18 inches. He observed the victim
               asleep naked on the floor of the living room. “I stood over top of
               him with a kitchen knife. I knew what I had to do.”

               He stabbed him in the back of the neck. The victim woke up. The
               defendant put his hand over his mouth while he sawed on the
               victim’s neck. The victim was screaming. The upstairs neighbors
               stomped on the floor telling them to be quiet. The victim was
               kicking, screaming, and dying. The defendant recalled saying,
               “Die. Die. I was telling him to just die.” There was blood.
               “Right before he died, I had my hand over his mouth and he tried
               to look back. I was trying my hardest to keep him from looking at
               me.” The victim died. It was over.

       As in his account to Dr. Stejskal, Crawford told Dr. Hagan that he remained in the

apartment to wash off the blood so that his mother would not know what he had done. He also

told Dr. Hagan about his search through Domaszek’s belongings. “He saw a credit card, but did

not use it because he had seen on television that thieves get caught using their victims’ credit

cards. . . . He wiped his prints off and then threw [the credit card] out in the back area when he

realized that it could be traced.” Like Dr. Stejskal, Dr. Hagan reported that Crawford told him he

was afraid Domaszek’s body might become a zombie and eat him. However, Dr. Hagan also

noted that: “[Crawford] specifically denied hearing voices or seeing things that were not there.”

Crawford also told Dr. Hagan that he would not have killed Domaszek if law enforcement

officers, his mother, or any other authority figure had been present.



                                                -8-
       Dr. Hagan reported that, in his opinion, Crawford understood the nature, character,r and

consequences of his actions and also understood that they were wrong. In support of this

conclusion, Dr. Hagan noted that there was no indication of command hallucinations or “voice of

God” that seemed to compel his behavior. Crawford admitted he would not have done what he

did if someone else had been present, and he attempted to avoid detection.

                                            ANALYSIS

       “‘In Virginia . . . insanity is an affirmative defense that the defendant must establish to

the satisfaction of the fact finder.’” Morgan v. Commonwealth, 50 Va. App. 120, 126, 646
S.E.2d 899, 902 (2007) (quoting Shifflett v. Commonwealth, 272 Va. 619, 629, 636 S.E.2d 353,

358 (2006)). “A criminal defendant is presumed to have been sane at the time of the commission

of a criminal act.” White v. Commonwealth, 272 Va. 619, 626, 636 S.E.2d 353, 356 (2006).

Virginia recognizes both the M’Naghten and the irresistible impulse tests of insanity. Godley v.

Commonwealth, 2 Va. App. 249, 251, 343 S.E.2d 368, 370 (1986). Crawford makes no

argument that he met the irresistible impulse test. 3 He only argues that he met an applicable

legal test. Before the M’Naghten test for insanity is satisfied:

               It must be clearly proven that, at the time of the committing of the
               act, the party accused was labouring under such a defect of reason,
               from disease of the mind, as not to know the nature and quality of
               the act he was doing; or, if he did know it, that he did not know he
               was doing what was wrong.

Price v. Commonwealth, 228 Va. 452, 457-58, 323 S.E.2d 106, 109 (1984) (quoting M’Naghten’s

Case, 10 Cow. & F. 200, 8 Eng. Rep. 718, 722-23 (1843)). The defendant has the burden of



       3
         In any event, “[e]vidence that an accused planned his or her criminal acts precludes, as a
matter of law, any finding that the accused acted under an irresistible impulse.” Bennett v.
Commonwealth, 29 Va. App. 261, 278, 511 S.E.2d 439, 447 (1999). In this case, all the
available evidence suggested that Crawford planned the crime, i.e. getting the knife, looking for
an open apartment, etc.


                                                -9-
affirmatively raising the defense of insanity and proving that he met the legal standard for insanity

by a preponderance of the evidence. See Taylor v. Commonwealth, 208 Va. 316, 322, 157 S.E.2d
185, 189-90 (1967); Herbin v. Commonwealth, 28 Va. App. 173, 183, 503 S.E.2d 226, 231

(1998).

          The trial court may bar a defendant from presenting an insanity defense if the evidence

does not establish a prima facie case that the defendant was legally insane at the time of the

offense. White, 272 Va. at 629, 636 S.E.2d at 358; Morgan, 50 Va. App. at 126, 646 S.E.2d at

902. “Prima facie evidence is ‘[e]vidence that will establish a fact or sustain a judgment unless

contradictory evidence is produced.’” White, 272 Va. at 626, 636 S.E.2d at 357 (quoting Black’s

Law Dictionary 598 (8th ed. 2008)).

          Crawford argues that the trial court’s ruling relied on an erroneous reading of White. He

contends the trial court erred in concluding that expert opinion testimony that Crawford was

legally insane was essential to any prima facie case of insanity. Such opinion evidence is not

essential, argues Crawford. While Crawford concedes that his efforts to conceal his role in the

Domaszek killing tended to show that he was not insane, he argues that the abundant evidence

that he had a serious mental disease at the time of the offense tends to show that he was.

Crawford maintains that this purported evidentiary conflict requires us to: 1) review the facts on

appeal in the light most favorable to him, and 2) to consider only the evidence contained in his

proffer of evidence tending to show he was insane. The mental disease evidence provided in the

medical records, together with his statement that he was afraid that Domaszek’s body would

become a zombie and eat him, Crawford continues, were sufficient for a reasonable jury to

conclude that he met the M’Naghten standard for an insanity defense.




                                                - 10 -
       We agree with Crawford that expert opinion testimony that the accused was legally insane

at the time of the offense is not an essential predicate for the presentation of an insanity defense to

a jury. See Lucas v. Commonwealth, 201 Va. 599, 607, 112 S.E.2d 915, 921 (1960) (holding that

defendant was entitled to have the insanity issue decided by a jury despite expert witness’ failure

to offer an opinion that defendant was insane at the time of the offense); see also McCulloch v.

Commonwealth, 29 Va. App. 769, 774-75, 514 S.E.2d 797, 800 (1999) (suggesting that, in an

appropriate case, factual testimony from laypersons alone may be sufficient to establish an

insanity defense); Herbin, 28 Va. App. at 183, 503 S.E.2d at 231 (same).

       Instead we must decide this case by applying the M’Naghten standard for insanity to the

facts of this case, in light of prior decisions applying that standard. The facts in the record are

Crawford’s medical records, the testimony of Crawford’s two witnesses, and Crawford’s

statements about the offense recorded in the reports of the two expert witnesses. Conflicting

evidence as to whether the defendant was insane at the time of the offense presents a jury

question. Jones v. Commonwealth, 202 Va. 236, 239, 117 S.E.2d 67, 70 (1960); Holober v.

Commonwealth, 191 Va. 826, 837, 62 S.E.2d 816, 821 (1951). Because of this principle,

Crawford is correct that, on appeal, we must view the facts in the record in the light most

favorable to him. However, we disagree with Crawford’s contention that the procedural posture

of this case restricts the scope of our review only to the evidence that tends to show he was

insane and only to the evidence that he presented in his proffer. Indeed, here it was the

Commonwealth who made the motion in limine. As the moving party, the Commonwealth is

permitted to offer evidence in support of its motion, i.e. that Crawford has failed to make a prima

facie case. Moreover, in Thompson v. Commonwealth, 193 Va. 704, 717-18, 70 S.E.2d 284, 292

(1952), our Supreme Court upheld the trial court’s denial of a jury instruction on the irresistible




                                                - 11 -
impulse test of insanity. In reaching this conclusion, the Court clearly considered evidence that

the Commonwealth had presented, evidence that tended to show that the defendant’s actions

were not the result of an irresistible impulse.

               The uncontradicted evidence for the Commonwealth, as heretofore
               stated, proved an antecedent grudge, threats, plans and
               preparations for the killing and defendant’s statement to the
               deceased that he brought him to the wooded area for the specific
               purpose of killing him. The two eyewitnesses to the killing were
               positive that the defendant was unexcited, calm, deliberate and in
               full possession of his mental powers. Defendant’s only
               explanation for the Commonwealth’s testimony was simply “I
               don’t remember.”

                           *      *       *         *      *     *       *

               “Q. If a man were going into an insulin shock and was going to be
               violent or do a violent act while in that insulin shock, would he
               make preparations for it?”

               “A: No, I would not think he would.”

               In the absence of any evidence tending to prove that defendant was
               driven by an irresistible impulse to kill Sarver, he is not entitled to
               an instruction on this phase of insanity.

Id. at 718, 70 S.E.2d at 292.

       We see no reason – and Crawford does not provide one – why a reviewing appellate court

should ignore evidence in the record tending to negate his argument that the trial court erred in

barring him from arguing to a jury that he met the M’Naghten test of insanity when similar

evidence was clearly considered by our Supreme Court in its review of a similar substantive

argument, in a similar procedural posture, with respect to the irresistible impulse test.

Accordingly, we may consider Crawford’s efforts to conceal his involvement in the killing

because the evidence of Crawford’s efforts to avoid detection is not contradicted by any of the

other evidence in the record. We may also consider those portions of Dr. Hagan’s report that are




                                                  - 12 -
not in conflict with any of the evidence in the record more favorable to Crawford’s claim that he

met the M’Naghten test. 4

       There was abundant evidence that Crawford had a mental disease at the time he killed

Domaszek. However, evidence that the defendant had a mental disease is a necessary, but not

sufficient, condition for a successful insanity defense under the M’Naghten standard. “In most

situations, the clinical diagnosis of a DSM-IV mental disorder is not sufficient to establish the

existence for legal purposes of . . . ‘mental diseas[e]’ or ‘mental defect.’” Clark v. Arizona, 548
U.S. 735, 775-76 (2006). “The classification of a mental disease or defect developed by

psychiatrists for the purpose of treatment does not control the legal definition used for assessing

criminal responsibility.” People v. Lowitzki, 674 N.E.2d 859, 863 (Ill. App. Ct. 1996). In

addition to proving that he suffered from a mental disease, Crawford was required to prove that

he did “not know the nature and quality of the act he was doing; or, if he did know it, that he did

not know he was doing what was wrong.” Price, 228 Va. at 457-58, 323 S.E.2d at 109 (quoting

M’Naghten’s Case, 10 Cow. & F. 200, 8 Eng. Rep. at 722-23).

       Testimony from his mother and from Ms. Heath tended to show that he sometimes

perceived people or things that were not there, both before, and after, he killed Domaszek. Such

actions might be considered hallucinatory. However, Crawford told Dr. Hagan that he was not

experiencing hallucinations at the time he killed Domaszek. There is nothing in Crawford’s



       4
          It might also be argued that Dr. Hagan’s report should be treated differently because,
unlike the Commonwealth’s evidence in Thompson, Dr. Hagan’s report was not introduced
during the defendant’s trial, but in support of a pretrial motion. We believe this is a distinction
without a difference. Although the disputed ruling in this case was made before trial, the
Commonwealth relied on Dr. Hagan’s report in its written motion in limine, and the trial court
was aware of the report at the time of its ruling on that motion. Even Crawford’s brief argues
that the appropriate standard by which we should review the granting of the Commonwealth’s
motion on appeal is the same standard we use in reviewing a trial court’s denial of a defendant’s
proffered jury instruction.


                                               - 13 -
medical records, nothing in the testimony of Crawford’s witnesses, and nothing in Dr. Stejskal’s

report to contradict this statement. Crawford’s statement to Dr. Hagan that he remembered

telling Domaszek, “Die. Die. I was telling him to just die,” is also uncontroverted by other

evidence, and clearly suggests that he was aware of what he was doing. Crawford also told

Dr. Hagan that he would not have killed Domaszek if someone else had been present. Moreover,

both psychological evaluators reported that Crawford took deliberate steps to conceal his

involvement in the killing.

       Crawford does not argue that he made a prima facie showing of legal insanity based upon

lay testimony or the medical records alone. Rather, he maintains that, in conjunction with that

testimony and those records, Dr. Stejskal’s opinion that Crawford’s mental illness, “impaired”

Crawford’s ability to appreciate the criminality of his actions and conform his conduct to the

requirements of law, sufficed to present a prima facia insanity defense. However, “impaired

ability” is not the standard in Virginia.

       To qualify for an insanity defense in Virginia, an accused must show that he is suffering

from a mental defect such that he did “not know the nature and quality of the act he was doing;

or . . . that he did not know he was doing what was wrong.” Id. (emphasis added). The accused

must show more than an “impaired” ability to understand the nature or wrongfulness of his act.

He must prove that he possessed the complete inability to understand the nature or wrongfulness

of his act. Thus, even in the light most favorable to Crawford, the lay testimony, the medical

records, and Dr. Stejskal’s “ impairment opinion” would not permit a reasonable jury to conclude

that Crawford satisfied the M’Naghten standard. That standard for proving insanity “has been

established in the Commonwealth since 1871” and continues to be “the rule in Virginia.” Price,

228 Va. at 459, 323 S.E.2d at 110. Accordingly, we hold that the trial court did not err in




                                              - 14 -
granting the Commonwealth’s motion in limine to bar Crawford from presenting an insanity

defense.

                                       CONCLUSION

       For the aforementioned reasons, we affirm Crawford’s convictions.

                                                                                   Affirmed.




                                            - 15 -